Case: 11-40617     Document: 00511903937         Page: 1     Date Filed: 06/28/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 28, 2012
                                     No. 11-40617
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ROBERT L. BROWN,

                                                  Plaintiff—Appellant,

v.

SHAMEKA JONES, Correctional Officer,

                                                  Defendant—Appellee.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:09-CV-257


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Robert L. Brown, Texas prisoner # 877851, appeals the district court’s
order granting summary judgment in favor of Shameka Jones, a correctional
officer, in his 42 U.S.C. § 1983 action. Brown argues that the district court erred
in granting summary judgment on Jones’s assertion of qualified immunity
simply because he did not show that he suffered more than a de minimis injury
without any inquiry into the objective reasonableness of Jones’s conduct.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40617    Document: 00511903937      Page: 2    Date Filed: 06/28/2012

                                  No. 11-40617

      Brown alleged, in a verified complaint, that during a pat down search
Jones struck him in the groin and squeezed his testicles in an unnecessary and
sadistic attack for the purpose of causing him pain. Brown alleged that this use
of excessive force resulted in both immediate and continuing pain, as well as an
injury that resulted in blood in his urine. Viewing Brown’s allegations in the
light most favorable to him, he has stated a claim for violation of a constitutional
right. See Hudson v. McMillian, 503 U.S. 1, 6-7 (1992). The district court erred
in granting summary judgment on Jones’s assertion of qualified immunity
simply because Brown did not show that he suffered more than a de minimis
injury. See Wilkins v. Gaddy, 130 S. Ct. 1175, 1178-79 (2010) (quoting Hudson
v. McMillian, 503 U.S. 1, 7 (1992)) (restating that the “the core judicial inquiry”
in excessive force cases was not whether “a certain quantum of injury was
sustained” but rather “whether force was applied in a good-faith effort to
maintain or restore discipline, or maliciously and sadistically to cause harm.” ).
Accordingly, we vacate the summary judgment and remand the claim for further
proceedings consistent with this opinion.
      Brown twice moves for appointment of counsel on appeal. Because he has
not shown that exceptional circumstances warrant the appointment of counsel
at this time, his motions for appointment of counsel on appeal are denied. See
Cooper v. Sheriff, Lubbock Cnty., Tex., 929 F.2d 1078, 1084 (5th Cir. 1991).
      Brown has also moved to supplement the record and for this court to take
judicial notice. As neither of these motions is necessary for nor relevant to the
resolution of the narrow issue presented by this appeal, they are denied.
      VACATED AND REMANDED; ALL MOTIONS DENIED.




                                         2